Please file this Statement of Additional Information Supplement with your records. WELLS FARGO VARIABLE TRUST WELLS FARGO ADVANTAGE VT DISCOVERY FUNDSM WELLS FARGO ADVANTAGE VT INDEX ASSET ALLOCATION FUND WELLS FARGO ADVANTAGE VT OPPORTUNITY FUNDSM WELLS FARGO ADVANTAGE VT SMALL CAP GROWTH FUND WELLS FARGO ADVANTAGE VT SMALL CAP VALUE FUND WELLS FARGO ADVANTAGE VT TOTAL RETURN BOND FUND Supplement dated August 11, 2010, to the Statement of Additional Information dated May 1, as previously supplemented on May 14, 2010 and July 19, 2010. This supplement contains important information about the Funds referenced above. The Wells Fargo Advantage VT Small Cap Growth Fund and the VT Small Cap Value Fund are no longer offered through this Statement of Additional Information (the “SAI”).The VT Small Cap Growth Fund and the VT Small Cap Value Fund are now offered through an SAI dated July 19, 2010 for the Wells Fargo Advantage VT Funds. All references to the VT Small Cap Growth Fund and the VT Small Cap Value Fund within this SAI are hereby deleted. On July 9, 2010, Mr. Michael S. Scofield and Dr. Leroy Keith, Jr., former Trustees of the Evergreen Funds, joined the Board of Trustees of the Trust. Mr. Scofield and Dr. Keith each served as Trustees of the Evergreen fund family for over 25 years. The section titled Management beginning on page 26 is hereby amended to include the following information regarding Mr. Scofield and Dr. Keith: Name and Age Position Held with Registrant/ Length of Service Principal Occupation(s) During Past 5 Years Other Public Company or Investment Company Directorships INDEPENDENT TRUSTEES Dr. Leroy Keith, Jr., 71 Trustee, since 2010 Chairman, Bloc Global Services (development and construction), Trustee, Phoenix Fund Complex and Director, Diversapack Co. (packaging company). Trustee of the Evergreen Funds from 1983 to 2010. Former Managing Director, Almanac Capital Management (commodities firm), former Partner, Stonington Partners, Inc. (private equity fund), former Director, Obagi Medical Products Co. and former Director, Lincoln Educational Services. Trustee, Phoenix Fund Complex (consisting of 46 portfolios as of 12/31/09) Michael S. Scofield, 67 Trustee, since 2010 Trustee of the Evergreen Funds from 1984 to 2010. Retired Attorney, Law Offices of Michael S. Scofield and former Director and Chairman, Branded Media Corporation (multi-media branding company). N/A Dr. Leroy Keith, Jr. Dr.
